Filed 7/9/21 In re James L. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re JAMES L., a Person Coming
 Under the Juvenile Court Law.

 THE PEOPLE,                                                            A161240

             Plaintiff and Respondent,                                  (Contra Costa County
 v.                                                                     Super. Ct. No. J17-01010)
 JAMES L.,
             Defendant and Appellant.


         After appellant admitted violations of juvenile probation, the court
committed him to the Division of Juvenile Justice (DJJ).1 Appellant contends
the juvenile court abused its discretion in committing him to the DJJ because
the evidence was insufficient to establish probable benefit to him from a DJJ
commitment or that less restrictive placement would be inappropriate. We
disagree and affirm.


        “ ‘The California Youth Authority (CYA) was renamed California’s
         1

Department of Corrections and Rehabilitation, Division of Juvenile Justice,
effective July 1, 2005. The Division of Juvenile Facilities (DJF) is part of the
Division of Juvenile Justice.’ [Citation.] The trial court (and many cases) use
DJJ (Division of Juvenile Justice) and DJF seemingly interchangeably.” (In
re J.C. (2017) 13 Cal.App.5th 1201, 1204, fn. 2.) In the instant matter, we
refer to the division as DJJ.
            I. FACTUAL AND PROCEDURAL BACKGROUND
A. Original 2017 Adjudication
        On September 24, 2017, at a Contra Costa County middle school,
appellant James L. and another male surrounded the 13-year-old victim. The
other male punched the victim twice in the back of his head, and appellant
ordered the victim to give up his belongings. Fearing for his safety, the
victim took off his Gucci belt and handed it over to appellant, who gave it to
his cohort. After appellant told the victim to take off his True Religion pants,
he did so and handed them to appellant. Appellant and the other male left
with the victim’s property. The belt and pants were worth $650.
        On September 27, 2017, the Contra Costa County District Attorney
filed a juvenile wardship petition (Welf. & Inst. Code,2 § 602, subd. (a))
alleging appellant, age 14, committed second degree robbery (Pen. Code.,
§§ 211, 212.5, subd. (c)).
        Slightly over a week later, appellant admitted to an amended count of
grand theft person. (Pen. Code, § 487, subd. (c).) The court dismissed the
robbery count. Appellant was adjudged a ward of the court, placed on
probation, and ordered to reside with his mother on home supervision for 60
days.
B. January 2018 Probation Violation
        In January 2018, the probation department filed a notice of probation
violation hearing, pursuant to section 777, alleging appellant violated the
terms of his probation by violating his nighttime curfew, and consequently,
his mother was unaware of his whereabouts. A warrant for his arrest issued.
Appellant was arrested at his grandmother’s residence. Shortly thereafter,


        Further undesignated statutory references are to the Welfare and
        2

Institutions Code unless otherwise indicated.


                                        2
appellant admitted the probation violation. The court continued him as a
ward of the court but permitted him to remain in his mother’s care for a 90-
day period of home supervision.
C. March 2018 Probation Violation
      A violation of probation was filed in March 2018, because appellant
removed his ankle monitor and his whereabouts were unknown. A warrant
issued. The violation of probation was dismissed in March 2019.
D. 2019 Supplemental Petition3
      On November 5, 2018, while the victim was walking with his girlfriend
in front of Burger King, he was attacked by appellant and two others. As
they approached, appellant demanded the victim’s backpack. When the
victim refused, he was pushed into oncoming traffic where the assailants
punched him in the back of his head and in his face multiple times. The
victim was knocked to the ground where he was punched several more times
in the head. While the victim was still on the ground, appellant jumped off a
retaining wall, landing with both feet on the victim’s head. Appellant and his
accomplices then fled to a vehicle and left the area.
      In January 2019, a supplemental section 602 petition was filed alleging
that on November 5, 2018, appellant committed an assault by force likely to
produce great bodily injury (Pen. Code, § 245, subd. (a)(4); count one) and
robbery (id., §§ 211, 212.5, subd. (c); count two)). The petition was amended,
and on March 19, 2019, appellant admitted second degree robbery (id.,
§§ 211, 212.5; count two), felony grand theft (id., § 487, subd. (c); count three),
and misdemeanor assault with force likely to produce great bodily injury (id.,
§ 245, subd. (a)(4); count four).


      3We take the facts from the probation report prepared for the April 3,
2019 hearing.


                                        3
      At the dispositional hearing, the juvenile court committed appellant to
the Youthful Offender Treatment Program (YOTP). In January 2020,
appellant successfully completed the in-custody part of the YOTP and was
placed on 90-day home supervision.
E. April and July 2020 Probation Violations
      On April 20, 2020, the probation department filed a notice of probation
violation alleging appellant left his residence without permission, used
alcohol, failed to adhere to curfew, was photographed holding a black firearm
with an extended magazine, and associated with a person not approved by
the probation officer. A warrant for appellant’s arrest was issued, and he was
taken into custody on July 16, 2020.
      On June 9, 2020, according to a sheriff’s department report, appellant
told a law enforcement officer’s 14-year-old daughter that he was in danger
and needed her father’s firearm. She obtained a black Glock 27
semiautomatic pistol and gave it to appellant. On July 20, the probation
department filed a second notice of probation violation alleging appellant
stole a Glock firearm belonging to a law enforcement officer.
      On August 5, 2020, the April probation violation was amended, and all
allegations were stricken except the allegation that appellant left home
without permission and his whereabouts were unknown. That same date,
the July 2020 violation of probation was amended to allege that according to
a Contra Costa County Sheriff’s Department report, appellant failed to obey
all laws by being in possession of a Glock 27 firearm on June 9, 2020. As
amended, appellant admitted the two violations of probation.




                                       4
F. Dispositional Hearing
      A contested dispositional hearing took place in early October 2020. The
juvenile court committed appellant to the DJJ for a maximum term of 6 years
131 days, with credit for 460 days served.
                              II. DISCUSSION
      Appellant claims the juvenile court abused its discretion in committing
him to the DJJ because there was insubstantial evidence that he would
benefit from the programs at the DJJ or that less restrictive alternative
placements were inadequate. We are unpersuaded.
A. The Disposition
      1. The Disposition Report
      In preparation for the contested dispositional hearing, the probation
officer wrote a disposition report recommending appellant be committed to
the DJJ because “ ‘after reviewing the circumstances of the recent probation
violations, his prior history and considering treatment options, it has been
determined this youth is not acceptable for the YOTP.’ ” The probation
officer went on to explain appellant had “ ‘shown himself to be quite
sophisticated, and dangerous, with the planning of and stealing an officer’s
firearm as well as possessing and shooting firearms in a random location in
the dark.’ ” The probation officer also pointed to appellant’s “ ‘obvious and
proud’ ” membership in a gang that “ ‘encourages substance use, criminal
activity and the use of dangerous and deadly weapons, as chronicled by
[appellant’s] social media.’ ” The report noted appellant had “ ‘several
chances to right his wrongs and correct his behavior by utilizing the skills
and tools he learned in the YOPT (from April 2019 through January 2020),
but he instead went right back to his criminal patterns and anti-social
peers.’ ”



                                       5
      The report detailed appellant’s numerous crimes and repeated
probation violations, most of which we have described above. Due to
appellant’s recent completion of the in-custody portion of the YOTP and his
subsequent behavior upon release, probation did not screen him for the
YOTP. As noted in the report, appellant “failed to embrace the treatment he
received at the YOTP and made minimal efforts to be compliant of the
Court’s orders, in addition to committing new crimes that put the community
at risk of harm.” For these reasons, the probation officer recommended
appellant be committed to the DDJ “to have his violent tendencies, lack of
cognitive reasoning and pro-social behavior, substance abuse, and gang
affiliation issues addressed.”
      In the disposition report, the probation officer described the benefits of
the DJJ. In addition to treatment programs designed to address his
“criminogenic needs,” appellant “would benefit from completing high school
and participating in the DJJ Career Technical Education” in which he could
have access to programs such as certifications in landscape design, principles
and practices, irrigation design, forklift and equipment safety, horticultural
science, computers and related technology, as well as completing college
courses through which he could earn his associates of arts degree. Appellant
could take advantage of “extensive mental health resources” and be provided
with the opportunity to participate in “extensive rehabilitative therapy.”
Before being released, appellant would prepare a detailed transition plan to
facilitate his successful community reintegration.
      In sum, the probation officer concluded that based on appellant’s
“escalating pattern of crime and non-compliance,” it was in the appellant’s
best interests, and the community’s, to have him committed to “a secure
facility like DJJ” while he received rehabilitative treatment.



                                       6
      2. The Contested Dispositional Hearing
      At the commencement of the dispositional hearing, the court stated it
had reviewed the disposition report, and received a defense-proffered social
worker’s memorandum screening appellant for a second placement in the
YOTP, a social history, and letters of support. Other than the reports,
neither the prosecutor nor the probation officer presented any further
evidence.
      Appellant, however, presented two witnesses. As the first witness,
appellant’s counsel called the author of the disposition report recommending
appellant’s commitment to the DJJ, Deputy Probation Officer Brian Horace
from the East County YOTP. Horace testified appellant successfully
completed the three institutional phases of the YOTP, after which he was
placed on phase 4, the home supervision portion of the fourth phase.4 Horace
supervised appellant on home supervision and testified about two incidents of
appellant’s noncompliance occurring during the home supervision portion of
phase 4. First, appellant wore an ankle monitor which allowed Horace to
track appellant’s whereabouts daily. However, on February 21, 2020, Horace
had to admonish appellant after he asked for permission to go to dinner with
his father, but instead “went with a group of his peers.” Second, on April 6,
2020, “local authorities” showed Horace an image of appellant with a firearm.
Pending notification to appear in court for a probation violation, appellant
was not taken into custody because of the COVID-19 pandemic. Appellant
absconded, however, before probation was able to bring him to court.
Eventually, he was taken into custody. At juvenile hall, appellant did not




      Phase 4 is divided into two parts, home supervision followed by
      4

nonhome supervision.


                                       7
initially do “so well,” but during the last 6 weeks out of 11, he was “doing
well.”
         In determining the DJJ was the appropriate placement for appellant,
Horace considered appellant’s monitor violations, that multiple agencies had
contacted him with at least 50 images of appellant with weapons, and upon
obtaining appellant’s cell phone, “the level of activity showed that it was
much more than just a simple violation.” On the cell phone, Horace observed
images of appellant having sex with “young ladies that are not clothed” and
videos of appellant firing a gun. In addition, gang activity had been a
“constant theme” throughout the time Horace had supervised appellant, who
showed “an unwillingness to change the pattern.” Horace testified the
frequency of antisocial behavior was so high it was difficult to find a solution.
Horace also took into account appellant’s theft of a deputy sheriff’s firearm by
having the deputy’s daughter steal the gun for him, asking the same girl to
have sex with others for money, threatening, while in juvenile hall, to
“ ‘smoke’ ” (kill) to another minor, and appearing in a gang-related video.
According to Horace, appellant had been on home supervision multiple times
and cut off his ankle monitor at least once, absconding for several months
prior to his entering the YOTP.
         Although Horace did not initially screen appellant for entry into the
YOPT, defense counsel sought an order from the court to have appellant
screened for another placement in the program. The probation department
screened him the day before the hearing.
         With respect to remediating appellant back to the YOTP, Horace
explained appellant would be repeating the same program, and even though
he had completed the in-custody portion of the program, he subsequently
escalated his behavior in a negative way and continued to commit crimes.



                                         8
      Appellant’s second witness was Probation Officer Greg Quesada, the
institutional supervisor at the YOTP. Quesada was familiar with appellant
because he was in the YOYP program the previous year. He also saw
appellant regularly during his rounds at juvenile hall. Appellant had
completed on time the institutional phases of YOTP and was released
without additional time. He acknowledged there had been instances in which
some youth have been sent back to the program.
      Programs available at the YOTP included completion of high school or
GED equivalent, college courses, individual or family counseling, substance
abuse treatment, Boys’ Council (which addresses healthy perceptions of
masculinity and relationships), a program dealing with social skills, self-
change, and problem solving, aggression replacement training, employment
skills training, and a work experience program. While appellant was in
YOTP, he had the opportunity to participate in these programs.
      After the conclusion of testimony, the prosecutor argued in favor of
committing appellant to the DJJ, while appellant’s counsel asserted the
minor should be allowed another try at the YOTP, a less restrictive
alternative.
      Court Probation Officer Keedy reiterated her department’s
recommendation that appellant be detained in the DJJ. She noted appellant
had been placed on probation three years ago, thus, services in the
community had been tried. Keedy detailed appellant’s criminal history of
offenses and probation violations during that period, concluding he needed a
structured environment and more intensive services provided by the DJJ,
including gang interventions.
      Following argument, the court stated it had considered the disposition
report, the evaluation from YOTP Propriety, and the social history and



                                       9
letters submitted by appellant’s counsel. The court first observed “a decision
of this magnitude is never an easy decision, and no one lightly imposes a
sentence to—or disposition to the Department of Juvenile Justice.” The court
then explained it had an obligation to evaluate the benefits and effectiveness
of the various options and to select the least restrictive one that would benefit
appellant based on all of the information the court had. The court indicated
it had considered home supervision and “the Ranch,”5 first rejecting home
supervision because it was not requested and because appellant had twice cut
off his ankle monitor, had multiple curfew violations, and had committed
multiple crimes while under supervision. Next, the court rejected the Ranch
because it did not provide the required security in view of appellant
repeatedly absconding from supervision.
      “The real question,” according to the court, was whether having
appellant repeat YOTP would likely be effective. Rejecting this option, the
court found the evidence did not support such a commitment given
appellant’s history of continued criminal behavior and probation violations.
Significantly, the court commented that appellant was using drugs,
threatening people, and recently conspiring to commit robbery. Additionally,
he obtained a law enforcement officer’s firearm, was seen in videos firing off a
firearm at nighttime, and, in 2018, committed the violent offenses of robbery
and assault with force likely to cause great bodily injury. Moreover, the court
did not believe “public safety can be appropriately protected by returning him
to YOTP.” In short, the court had no faith appellant had changed his
behavior or learned anything from his “many months in YOTP the first time.”




      5This placement is more formally known as the Orin Allen Youth
Rehabilitation Facility.


                                       10
Based on appellant’s “entire conduct,” the court concluded, “no sanction short
of [the] Department of Juvenile Justice will be effective.”
      Citing various programs, the court found the rehabilitative benefits of
the DJJ weighed in favor of such a commitment. The court highlighted DJJ’s
aggression training, counterpoint program, high school classes, job training,
college courses, and mental health treatment. Though YOTP had similar
courses and training, the DJJ courses, in the court’s view, were more
“intensive and longer term at DJJ.”
      The court ordered appellant committed to the DJJ.
B. Applicable Principles
      Under section 725.5, the juvenile court must consider the
circumstances and the gravity of the offense committed by the minor. In
determining how best to rehabilitate a minor and to afford him or her
adequate care, the court must consider the broadest range of information. (In
re Robert H. (2002) 96 Cal.App.4th 1317, 1329.) A juvenile court’s order may
be reversed on appeal only upon a showing of abuse of discretion. Appellate
courts must indulge all reasonable inferences to support the decision of the
juvenile court and will not disturb its findings when there is substantial
evidence to support them. (Id. at pp. 1329–1330.)
      The record must be viewed in light of the purposes of juvenile law. As
described in section 202, those purposes include rehabilitation, treatment,
guidance, punishment as a rehabilitative tool, and protection of the public.
(In re Teofilio A. (1989) 210 Cal.App.3d 571, 576.) To that end, the juvenile
court considers the probation officer’s report and any other relevant material
evidence that may be offered (§ 706), as well as the age of the minor, the
circumstances and gravity of the offense, and the minor’s previous delinquent
history (§ 725.5). Courts do not necessarily abuse their discretion in ordering



                                       11
a juvenile to the most restrictive placement before other options have been
tried. (In re Eddie M. (2003) 31 Cal.4th 480, 507.) It is error, however, for
the juvenile court to fail to consider less restrictive alternatives to DJJ
commitment. (Teofilio A., at p. 577.)
C. The Trial Court Did Not Abuse Its Discretion in Committing
   Appellant to the DJJ
      1. Substantial Evidence Supports the Juvenile Court’s Decision
         That There Was No Less Restrictive Alternative to DJJ
         Commitment
      “ ‘The appellate court reviews a commitment decision for abuse of
discretion, indulging all reasonable inferences to support the juvenile court’s
decision.’ ” (In re A.R. (2018) 24 Cal.App.5th 1076, 1080.) A DJJ
commitment is not an abuse of discretion when the record demonstrates
“both a probable benefit to the minor . . . and the inappropriateness or
ineffectiveness of less restrictive alternatives.” (In re Angela M. (2003)
111 Cal.App.4th 1392, 1396.)
      Before deciding to commit appellant to the DJJ, the record
demonstrates the court considered less restrictive placements and expressed
sound reasons for rejecting them. First, the court reviewed the disposition
report authored by a probation officer. The report considered and rejected
the YOTP, citing appellant’s recent probation violations and his prior history.
The report observed that appellant had exhibited “ ‘sophisticated and
dangerous’ ” behavior in the planning of and stealing a law enforcement
officer’s firearm and shooting firearms in various locations at night. The
report also focused on appellant’s “ ‘obvious and proud’ ” gang membership
that “ ‘encourages substance use, criminal activity and the use of dangerous
and deadly weapons’ ” chronicled in appellant’s social media. Even though
appellant had several chances to correct his behavior utilizing the skills and
tools he learned about in the YOTP, the report noted he continued to


                                        12
associate with his antisocial peers and engage in his “ ‘criminal patterns.’ ”
Because appellant had recently completed the YOTP, and in view of his
troubling behavior upon release, probation did not screen him for the YOTP.
Instead, the probation officer believed appellant would benefit from the
extensive DJJ programs and based on appellant’s escalating criminal activity
and “non-compliance,” committing appellant to the DJJ would be in his best
interests.
      Moreover, as well as the disposition report, the court reviewed the
YOTP evaluation, appellant’s social history, and letters submitted by
appellant’s counsel.
      Second, the court heard and considered the testimony of the probation
officer who authored the disposition report. He confirmed the DJJ was the
appropriate placement and explained why remediating appellant back to the
YOTP would be inappropriate. The court also heard from the institutional
supervisor of the YOTP who described the programs in which appellant had
the opportunity to participate while a resident at the YOTP.
      Lastly, at the outset, the court stated it had considered home
supervision and the Ranch, less restrictive placements, rejecting home
supervision because appellant cut off his ankle monitor twice, had multiple
curfew violations, and committed multiple crimes while under home
supervision. Next, the juvenile court rejected the Ranch as it did not have
the required security to prevent appellant from absconding. Finally, the
court rejected the YOTP, given appellant’s criminal behavior and probation
violations. Of particular concern to the court was appellant’s use of drugs
and his threatening behavior. The court also focused on the fact appellant
had recently conspired to commit robbery and had obtained a law




                                       13
enforcement officer’s firearm. Having no faith that appellant had changed
his behavior, the court settled on the DJJ.
      We agree with the juvenile court’s assessment of less restrictive
placements. Following his commitment to the YOTP, appellant’s conduct
should have shown improving maturity and a greater sense of responsibility.
Instead, he regressed. Accordingly, in light of appellant’s escalating criminal
behavior, his failure to adhere to the terms of his probation, and his failure to
utilize the skills and tools he learned in the YOPT, the juvenile court
reasonably determined there was no less restrictive alternative that would be
effective or appropriate.
      2. Substantial Evidence Supports the Juvenile Court’s Decision
         That Commitment to the DJJ Would Provide a Probable
         Benefit to Appellant
      Two sets of facts strongly support the juvenile court’s determination
that appellant would probably benefit from the treatment services at the
DJJ. First, three months after completing the in-custody portion of the
YOTP and being placed on home supervision, in April 2020, the probation
department filed a notice of probation violation alleging appellant left his
residence without permission, used alcohol, broke curfew, was photographed
holding a black firearm with an extended magazine, and associated with a
person not approved by the probation officer. Then in June of that year,
appellant persuaded the daughter of a law enforcement officer to obtain and
give him her father’s Glock firearm. Clearly, appellant was unable to
function outside of the confines of the YOTP’s structured environment.
      The second set of facts indicating commitment to the DJJ would
probably be appropriate is, as the court highlighted, the DJJ programs,
including aggression training, counterpoint program, high school classes, job
training, college courses, and mental health treatment. The YOTP does have



                                       14
similar courses and training, but the DJJ courses described by the court are
more “intensive and longer term at DJJ.”
      Appellant’s reliance on In re Carlos J. (2018) 22 Cal.App.5th 1
(Carlos J.) is misplaced. Carlos J. participated in a gang-related shooting.
(Id. at p. 4.) He admitted one count of assault with a firearm (Pen. Code,
§ 245, subd. (a)(2)) with a criminal street gang enhancement (id., § 186.22,
subd. (b)(1)(B)). (Carlos J., at p. 4.) Following a contested dispositional
hearing, the juvenile court committed Carlos J. to the DJF. (Ibid.) Carlos J.
contended, and our colleagues in Division Five agreed, that the juvenile
court’s finding of probable benefit from a DJF commitment was not supported
by substantial evidence. (Id. at p. 5.) In finding the juvenile court’s
commitment of Carlos J. to the DJF to be an abuse of discretion, Division
Five explained, “there was no evidence before the juvenile court regarding
any ‘intensive treatment’ [Carlos J.] might receive at the DJF.” (Id. at p. 10.)
For example, the juvenile court acknowledged Carlos J. suffered from
posttraumatic stress disorder and declared it certainly needed to be
addressed. Nevertheless, there was no information before the juvenile court
regarding any mental health services at the DJF. The same was true for
gang intervention services. (Id. at p. 11.)
      Importantly, the Carlos J. court focused on the probation department’s
failure to include some description in its report of the relevant DJJ programs
to address the minor’s needs. (Carlos J., supra, 22 Cal.App.5th at p. 12.)
However, the court clarified that the probation department “is not required in
its report and initial testimony to provide indepth information about the
DJF’s programs or to preemptively respond to even predictable criticisms of
DJF. Under Evidence Code, section 664, where the probation officer has
identified programs of benefit to a minor and provided brief information



                                       15
about the most important programs, it may be presumed the probation
officer’s recommendation is based on an assessment the programs are
available and appropriate. If a minor wishes to dispute the availability or
efficacy of particular programs, or to suggest that other conditions at the DJF
undermine the programs, the minor must present sufficient evidence to
reasonably bring into question the benefit he or she will receive from the
adoption of the probation department’s recommendation.” (Id. at p. 13.)
      Here, in contrast to Carlos J., there was no dearth of information about
the programming at the DJJ and its probable benefit to appellant. The
disposition report and recommendation detailed the available programs to
address appellant’s needs. The report stated: “In addition to treatment
designed to address his criminogenic needs such as AIT and Counterpoint,
James would benefit from completing high school and participating in the
DJJ Career Technical Education (CTE). While in CTE[,] James would have
access to programs which include certifications in landscape design,
irrigation design, forklift safety, equipment safety, tractor safety, landscape
principles, and practices, horticultural science, and computers and related
technology (Microsoft Office Specialist certifications), culinary arts
applications, or college courses offered through the Coastline Community
College through which he could earn his Associates of Arts degree and from
which most college credits are transferrable to the state college system.” As
to appellant’s mental health issues, the report indicated he “would be subject
to extensive mental health resources and afforded the opportunity to
participate in extensive rehabilitative therapy.” And prior to appellant’s
release, he would “create a detailed transition plan to effectively utilize all
available community resources to allow for a structured, successful
community reintegration.”



                                        16
      In finding appellant would benefit from a commitment to the DJJ, the
court highlighted several of the programs, including the DJJ’s aggression
training, counterpoint program, high school classes, job training, college
courses, and mental health treatment. The court believed these DJJ
programs were “intensive and longer term” in comparison to those at the
YOTP.
      Additionally, unlike the YOTP, the fact that the DJJ is a secured
facility is beneficial to appellant because it would eliminate the prospect of
appellant fleeing and sabotaging any progress he might be making.
      In short, given appellant’s lack of self-discipline, his disregard for his
obligations as a member of civil society, his failure to adhere to the terms of
his probation, and his continuing criminal behavior, the juvenile court’s
decision to commit appellant to the DJJ for his own benefit was both
reasoned and reasonable.
      Accordingly, we affirm the commitment to the DJJ as within the
juvenile court’s proper exercise of discretion.
                               III. DISPOSITION
      The order is affirmed.




                                        17
                      MARGULIES, J.




WE CONCUR:



HUMES, P. J.




BANKE, J.




A161240
In re James L.




                 18